
	

113 SRES 192 ATS: Commemorating the 150th anniversary of the Battle of Gettysburg and the significance of this battle in the history of the United States. 
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 192
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Casey (for himself
			 and Mr. Toomey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of the
		  Battle of Gettysburg and the significance of this battle in the history of the
		  United States. 
	
	
		Whereas, between July 1 and July 3, 1863, the Battle of
			 Gettysburg in Gettysburg, Pennsylvania, was the turning point for the Union
			 Army in the American Civil War;
		Whereas the Battle of Gettysburg was the battle with the
			 largest number of casualties in the American Civil War;
		Whereas, on November 19, 1863, President Abraham Lincoln
			 delivered the Gettysburg Address at the dedication of the Soldiers' National
			 Cemetery;
		Whereas over 3,500 soldiers were buried at the Soldiers'
			 National Cemetery after losing their lives in the battle;
		Whereas reconciliation between the North and the South
			 began at Gettysburg through warm and respectful post-war reunions that featured
			 peace walk reenactments of Pickett’s Charge in 1887, 1913, and 1938;
		Whereas the Gettysburg battlefield was designated as a
			 National Military Park in 1895;
		Whereas the residents of Gettysburg helped to preserve the
			 land that now serves as the Gettysburg National Military Park, including the
			 Soldiers' National Cemetery and the Gettysburg battlefield; and
		Whereas more than 1,000,000 people travel each year to
			 visit the park, museum, and visitor center: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 150th anniversary of the Battle of Gettysburg;
			(2)recognizes the
			 historical significance of the outcome of the Battle of Gettysburg, which
			 helped to preserve the United States; and
			(3)encourages the
			 people of the United States to visit Gettysburg National Military Park to
			 celebrate and commemorate the 150th anniversary of the Battle of
			 Gettysburg.
			
